IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DANIEL KING,                              : No. 56 MM 2016
                                          :
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
RIVERWATCH CONDOMINIUM                    :
OWNERS ASSOCIATION,                       :
                                          :
                  Petitioner              :

                                     ORDER


PER CURIAM

      AND NOW, this 11th day of August, 2016, the Application for Leave to Amend is

GRANTED. The Application for King’s Bench Relief is DENIED, without prejudice to

pursue other remedies, including disciplinary redress from the Disciplinary Board,

against Thomas P. Gannon, Esquire.